Case: 4:18-cr-00975-CDP Doc. #: 278 Filed: 02/12/21 Page: 1 of 2 PageID #: 1074




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
         Plaintiff,                           )
                                              )      NO. S1-4:18 CR 975 CDP
                v.                            )
                                              )
DUSTIN BOONE, et al,                          )
                                              )
            Defendants.                       )


                         GOVERNMENT=S NOTICE OF INTENT
                      TO USE CUSTODIAN OF RECORDS AFFIDAVIT

       Comes now the United States of America, by and through its attorneys, Sayler A.

Fleming, United States Attorney for the Eastern District of Missouri, and Carrie Costantin and

Robert F. Livergood, Assistant United States Attorneys for said District, and files its Notice of

Intent to Use Custodian of Records Affidavit pursuant to Rules 803(6) and 902(11) of the

Federal Rules of Evidence. In support thereof, the Government asserts:

       1. All defendants are charged with Deprivation of Civil Rights under Color of Law;

defendant Myers is charged with Destruction, Alteration, or Mutilation of Evidence in a Federal

Investigation; and defendant Korte is charged with Making False Statements to the Federal

Bureau of Investigation.

       2.     The Government has provided defense counsel with a copy of an affidavit from the

custodian of records for Washington University Physicians.

       3. In compliance with Rule 902(11), the Government has made the listed business

records available for inspection by defense counsel. The Government has provided defense

counsel with copies of the listed business records
Case: 4:18-cr-00975-CDP Doc. #: 278 Filed: 02/12/21 Page: 2 of 2 PageID #: 1075




       Wherefore, the Government intends to offer the above-listed business records through a

Custodian of Records affidavit pursuant to Rule 803(6) and Rule 902(11) of the Federal Rules of

Evidence.

                                                     Respectfully submitted:

                                                     SAYLER A. FLEMING
                                                     United States Attorney

                                                       s/Carrie Costantin
                                                     CARRIE COSTANTIN #35925MO
                                                     ROBERT F. LIVERGOOD #35432MO
                                                     Assistant United States Attorneys
                                                     111 S. 10th Street, Room 20.333
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200
                                                     (314) 539-2309 FAX



                                  CERTIFICATE OF SERVICE

I hereby certify that on February 12, 2021, the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court=s electronic filing system upon all parties of
record.



                                                      s/Carrie Costantin
                                                     CARRIE COSTANTIN #35925 MO
                                                     Assistant United States Attorney
